Title: To James Madison from Richard Rush, 24 September 1815
From: Rush, Richard
To: Madison, James


                    
                        Dear sir.
                        Washington September 24. 1815
                    
                    Since the receipt of your letter of the 19th instant I have dropped a line to Mr Yates, and been with Mr Graham upon the subject of it. The case is, I hope, placed in a way to be satisfactorily adjusted.
                    I enclose another letter from Mr. Dick. The accompanying documents to which he alludes, I have not thought it necessary to trouble you with. It does appear to me, that his sensibility has been moved unnecessarily upon the occasion; more especially, as, after all, General Toledo was aquitted. It arises, however, from a good motive; and it has occurred to me, that if there be nothing in General Toledo’s petition rendering it improper to transmit a copy, a sight of it might serve to allay him. I do not accurately remember its contents, but am under no impression that any charges were specifically laid to him. I have abstained as yet from saying any thing to him in answer to his request for a sight of it. I tender my faithful and cordial respects.
                    
                        R. Rush.
                    
                 